Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 1 of 25 PageID 121



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

TIBBETTS LUMBER CO., LLC,

                       Plaintiff,

v.                                                            Case No: 8:19-CV-001275-001

AMERISURE MUTUAL INSURANCE
COMPANY,

                  Defendant.
______________________________________/

                                    AMENDED COMPLAINT

       Plaintiff, Tibbetts Lumber Co., LLC (“Tibbetts” or “Plaintiff”), sues Defendant, Amerisure

Mutual Insurance Company (“Amerisure” or “Defendant”), and states:

                                        INTRODUCTION

       1.       Defendant is a workers’ compensation insurer in the State of Florida. Defendant

advertises that it is an advocate for the containment of loss for its workers’ compensation insureds.

Defendant represents that it has a sophisticated workers’ compensation fraud program and trained

personnel that help insureds minimize loss from workers’ compensation fraud.

       2.      Defendant was Tibbetts’ workers’ compensation insurer for several years. Tibbetts

obtained a workers’ compensation policy from Defendant that was renewed several times

(hereafter referred to, including all renewals, as the “Contract”). A true and correct copy of the

Contract is attached hereto as Exhibit “A.” Tibbetts paid nearly $2,000,000 to Defendant, pursuant

to the terms of the Contract, in order to obtain the benefits of the Contract.

       3.      Defendant, as a workers’ compensation insurer in the State of Florida, is subject to

Florida’s Workers’ Compensation Statute, Chapter 440, Florida Statutes (the “Workers’
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 2 of 25 PageID 122



Compensation Statute”), which is administered by Florida’s Department of Financial Services,

Division of Workers’ Compensation (the “Division”). Pursuant to the Workers’ Compensation

Statute, § 440.207, the Division shall publish a workers’ compensation system guide (the

“Workers’ Compensation Guide”), which shall educate insurers and insureds (among others) of

their duties and benefits under the Workers’ Compensation Statute.

        4.     Pursuant to Part One (H) of the Contract, the Contract conforms with Florida’s

Workers’ Compensation Statute and if it does not in any way, it automatically changes to conform.

        5.     Pursuant to Part One C and Part Two D of the Contract, the Workers’ Compensation

Statute, Fla. Stat. § 440.09(1) and § 440.20(4), and page 18 of the Workers’ Compensation Guide,

Defendant had a duty to provide Tibbetts with the benefit of conducting good faith investigations

into workers’ compensation claims to determine if (to a reasonable degree of medical certainty

based on objective medical findings) the injury arose out of work performed in the course and

scope of the claimant’s employment with Tibbetts and was a major contributing cause of the injury

(more than 50 percent). Defendant did not have the authority to accept fraudulent claims out of

expediency, as the Contract does not include a “deems-expedient” clause, and even if there were

such a clause, such discretion is not absolute.

        6.     Defendant failed to conduct good faith investigations (or any investigation at all)

into Tibbetts’ employees’ workers’ compensation claims, and as a result, Tibbetts has suffered

damages, including, but not limited to, substantially increased workers’ compensation insurance

premiums, lost employee resources, and ancillary expenses (including investigation costs).

        7.     Subject to these unusual circumstances, Tibbetts seeks damages from Defendant

for breach of contract, breach of fiduciary duty, breach of implied covenant of good faith and fair

dealing, and negligent misrepresentation.



                                                  2
#68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 3 of 25 PageID 123



                            PARTIES, JURISDICTION, AND VENUE

        8.       Tibbetts is a Florida limited liability corporation with a principal place of business

at 3300 Fairfield Avenue South, St. Petersburg, FL 33712.

        9.       Amerisure is a Michigan corporation with a principal address of 26777 Halsted Rd.,

Farmington, Michigan 48331. Amerisure’s registered address in Florida is 200 E. Gaines St.,

Tallahassee, FL 32399.

        10.      The Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) in that the amount in

controversy exceeds $75,000, exclusive of interest and costs, and there is diversity of citizenship

between the parties.

        11.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2).

                                   GENERAL ALLEGATIONS

        12.      Tibbetts is a building supply company with operations throughout the State of

Florida. Tibbetts employs numerous individuals in the production and sale of building supplies

and materials.

        13.      Pursuant to the Workers Compensation Statute, Tibbetts is obligated to secure

workers’ compensation insurance.

        14.      Defendant is one of Florida’s largest workers’ compensation insurers. Defendant is

aware of its duties to its workers’ compensation insureds pursuant to the Workers’ Compensation

Statute and the Workers’ Compensation Guide.

        15.      Defendant created the Contract with the specific intent that it conform to the

Workers’ Compensation Statute and comply with the Workers’ Compensation Guide.

        16.      Pursuant to the Workers’ Compensation Statute, Defendant has a duty to conduct

good faith investigations into workers’ compensation claims to determine if (to a reasonable degree



                                                   3
#68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 4 of 25 PageID 124



of medical certainty based on objective medical findings) the injury arose out of work performed

in the course and scope of the claimant’s employment and was a major contributing cause of the

injury (more than 50 percent). Pursuant to the Workers’ Compensation Statute, workers’

compensation insurers do not have the authority to accept fraudulent workers’ compensation

claims because of the expediency of doing so.

        17.    Pursuant to the Workers’ Compensation Statute, if Defendant investigates a

workers’ compensation claim and determines that an alleged injury did not arise (to a reasonable

degree of medical certainty based on objective medical findings) out of work performed for the

employer the Defendant must deny the claim. See Fla. Stat. § 440.09(1) and § 440.20(4).

        18.    Pursuant to the Workers’ Compensation Statute, if Defendant investigates a

workers’ compensation claim and determines that the alleged workplace incident was not a major

contributing cause of the injury (more than 50 percent), then Defendant must deny the claim. Id.

        19.    Defendant advertises that it is an advocate for the containment of loss for its

workers’ compensation insureds and helps insureds fight workers’ compensation fraud through a

comprehensive program and highly trained and experienced team of investigators (using the latest

technology and investigative techniques).

        20.    When choosing a workers’ compensation insurer, Tibbetts relied on Defendant’s

advertising.

        21.    Tibbetts entered into the Contract with Defendant because of the benefits Defendant

promised to confer upon Tibbetts regarding workers’ compensation claims. Tibbetts entered into

the Contract because the Contract either conformed to the Workers’ Compensation Statute or

would automatically change to conform to the Workers’ Compensation Statute. See Part One (H)

of the Contract. Tibbetts entered into the Contract knowing it did not have a provision allowing



                                                4
#68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 5 of 25 PageID 125



Defendant to accept workers’ compensation claims (without a good faith investigation) because of

the expediency of doing so.

        22.    After execution of the Contract, Tibbetts relied on Defendant to conduct good faith

investigations into its employees’ workers’ compensation claims to determine (a) if, to a

reasonable degree of medical certainty based on objective medical findings, the alleged injury

arose out of work performed for Tibbetts, and (b) that the alleged incident was a major contributing

cause of the injury (more than 50 percent).

        23.    Tibbetts’ only responsibility regarding workers’ compensation claims was to pay

premiums, report claims to Defendant, and then assist as requested.

        24.    Tibbetts trusted that if a workers’ compensation claim was not denied that

Defendant had investigated the claim and determined that (a) to a reasonable degree of medical

certainty based on objective medical findings the alleged injury arose out of work performed for

Tibbetts, and (b) that the alleged incident was a major contributing cause of the injury (more than

50 percent).

        25.    Tibbetts fulfilled all of its duties and obligations pursuant to the Contract. Tibbetts

paid all premiums owing under the Contract.

        26.    On September 25, 2015, a Tibbetts outside sales employee (“Claimant”) allegedly

injured himself unloading a lightweight metal rod. Tibbetts reported Claimant’s alleged injury

(pain in his lower right abdomen) to Defendant (the “Workers’ Compensation Claim”). 1




1
 The name of the Claimant is not being used in this Complaint for privacy and confidentiality
purposes. Amerisure is aware of who the Claimant is.

                                                 5
#68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 6 of 25 PageID 126



        27.    Tibbetts provided Defendant with the information Defendant requested related to

the Workers’ Compensation Claim, including an Injured Employee Report and a First Report of

Injury or Illness Form. Tibbetts provided Defendant with access to any of its employees.

        28.     The facts surrounding the Workers’ Compensation Claim were suspicious because

Claimant was extremely obese, had a history of hernias, and alleged to have been injured (with no

witnesses present) picking up a bar that weighed approximately two (2) lbs. Tibbetts shared this

concern with Defendant.

        29.    Pursuant to the Workers’ Compensation Statute, Defendant had the right to demand

Claimant’s medical records and question Claimant’s medical providers. See Fla. Stat. § 440.13(4).

        30.    Tibbetts relied on Defendant to investigate the Workers’ Compensation Claim and

determine whether (a) to a reasonable degree of medical certainty based on objective medical

findings the Workers’ Compensation Claim alleged injury arose out of work performed for

Tibbetts, and (b) that the alleged September 25, 2015 incident was a major contributing cause of

the injury (more than 50 percent).

        31.    Defendant did not conduct a good faith investigation into the Workers’

Compensation Claim. Defendant did not question Claimant regarding his prior medical history

predating the alleged date of injury, and never obtained any of Claimant’s medical records

predating the alleged date of injury.

        32.     Defendant accepted the Workers’ Compensation Claim without determining

whether (a) to a reasonable degree of medical certainty based on objective medical findings the

Workers’ Compensation Claim alleged injury arose out of work performed for Tibbetts, or (b) that

the alleged September 25, 2015 incident was a major contributing cause of the injury (more than

50 percent).



                                               6
#68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 7 of 25 PageID 127



        33.    Defendant accepted the Workers’ Compensation Claim without investigating

whether Claimant’s alleged injury predated the alleged date of injury.

        34.    Despite having knowledge that Claimant was extremely obese and had a history of

extreme complications from prior hernia surgeries, Defendant referred Claimant to Dr. Kevin J.

Hirsch to perform hernia repair surgery. Dr. Hirsch was chosen specifically because he was

inexpensive as a result of his willingness to do outpatient surgery.

        35.    Without ever having reviewed any medical records or images pre-dating the alleged

date of injury, Dr. Hirsch determined that Claimant had three hernias, at least one of which

predated the alleged date of injury. Dr. Hirsch never questioned Claimant regarding his medical

conditions predating the alleged date of injury. Dr. Hirsch never reviewed any of Claimant’s

medical records predating the date of alleged injury. Dr. Hirsch never questioned any of Claimant’s

medical providers predating or post-dating the alleged date of injury.

        36.    Defendant entered into a contract with Dr. Hirsch to treat all three of Claimant’s

hernias. And despite hernia surgery posing a health risk to Claimant because of his extreme obesity

and history of severe complications from surgeries, Dr. Hirsch performed outpatient hernia repair

surgery on Claimant on June 23, 2016 (the “Hernia Surgery”). Claimant was allegedly always

uncomfortable with Dr. Hirsch and eventually demanded his termination.

        37.    Claimant immediately suffered extreme complications from the Hernia Surgery,

which persist to this day. Claimant’s complications and medical treatment resulting therefrom have

cost several hundreds of thousands of dollars. On average, Claimant took five hours off per week

since June 2016 (most of which was paid time off) to rehabilitate his medical issues related to the

Hernia Surgery. Claimant had another failed hernia repair surgery on the same hernias. Claimant




                                                 7
#68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 8 of 25 PageID 128



even obtained weight loss treatment to improve his condition so that he could be eligible for a third

surgery but was never able to lose sufficient weight.

        38.    As Claimant continued to suffer greater and greater problems associated with the

Hernia Surgery, Tibbetts’ suspicions regarding the validity of the Workers’ Compensation Claim

persisted. Tibbetts shared these concerns with Defendant, but was ignored. Additionally, Tibbetts

became frustrated with Defendant regarding another workers’ compensation claim that cost tens

of thousands of dollars that turned out to be a wood splinter the workers’ compensation claimant

sustained at home. 2 The treating physician for this workers’ compensation claim even reported

that he did not believe the alleged injury occurred at work.

        39.    In September 2017, Defendant suggested that Tibbetts should pay for Claimant to

have a weight loss surgery so that he could become medically fit to have another hernia surgery.

Additionally, on September 19, 2017, Claimant filed a new workers’ compensation claim, which

was accepted, for an alleged twisted ankle. Tibbetts was suspicious of this claim as well because

a GPS device on Claimant’s work truck established that he was at home (and had been for several

hours) at the time of the alleged injury.

        40.    As a result of these experiences, Tibbetts started to doubt whether Defendant was

conducting good faith investigations into workers’ compensation claims to determine if (to a

reasonable degree of medical certainty based on objective medical findings) the injuries arose out

of work performed for Tibbetts, and were a major contributing cause of the injuries (more than 50

percent).



2
  The name of this claimant is not being used for privacy and confidentiality purposes. Amerisure
is aware of who this second referenced workers’ compensation claimant is. If Amerisure alleges
ignorance regarding the identity of this claimant, Tibbetts will voluntarily provide the name of this
claimant.


                                                 8
#68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 9 of 25 PageID 129



        41.    Tibbetts demanded that Defendant reopen its investigation into the validity of the

Workers’ Compensation Claim.

        42.    Defendant did not reopen the investigation into the Workers’ Compensation Claim

or request an independent medical examination of the Workers’ Compensation Claimant, which it

could have done pursuant to Fla. Stat. § 440.13(5). Instead, Defendant sent one short letter to Dr.

Hirsch but did not get a response or obtain any medical records. An Amerisure representative

admitted during this process that Defendant never investigated the Workers’ Compensation Claim

and suggested that Tibbetts’ outside legal counsel investigate because Defendant would not.

        43.    As a result of Defendant’s failure to investigate, Tibbetts began its own

investigation into the Workers’ Compensation Claim in May 2018 and engaged counsel to conduct

the investigation.

        44.    Tibbetts requested and was given Defendant’s file regarding the Workers’

Compensation Claim (the “Amerisure Workers’ Compensation Claim File”). Using information

from Amerisure Workers’ Compensation Claim File, Tibbetts subpoenaed Claimant’s medical

records pre-dating the alleged date of injury. Tibbetts obtained medical records showing that the

Claimant’s hernias were pre-existing on the date of the alleged injury. Tibbetts’ investigation cost

tens of thousands of dollars.

        45.    In June 2018, regarding a different Tibbetts’ workers’ compensation claimant with

an alleged back injury, Tibbetts requested that Defendant investigate and obtain pre-injury medical

records. In response, Defendant claimed it could not obtain pre-injury medical records. 3




3
  The name of this claimant is not being used for privacy and confidentiality purposes. Amerisure
is aware of who this third referenced workers’ compensation claimant is. If Amerisure alleges
ignorance regarding the identity of this claimant, Tibbetts will voluntarily provide the name of this
claimant.

                                                 9
#68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 10 of 25 PageID 130



         46.    In July 2018 a conference call between Tibbetts and Defendant was arranged to

 discuss the Workers’ Compensation Claim. Tibbetts shared its investigation results and some of

 the medical records it had obtained. During this call, Defendant admitted that it did not have any

 of Claimant’s medical records pre-dating his alleged date of injury.

         47.    As a result of the July 2018 call, Defendant engaged Florida counsel to perform an

 investigation into the Workers’ Compensation Claim.

         48.    Using the medical records provided to Defendant by Tibbetts, such counsel

 conducted an investigation and determined that the Workers’ Compensation Claim was a

 fraudulent claim that should have been denied.

         49.    On December 5, 2018, Defendant filed a Motion For Summary Final Order That

 Claims For Benefits Are Barred For Misrepresentation Pursuant To Sections 440.105 and 440.09,

 Florida Statutes (the “Motion For Summary Final Order”). In the Motion For Summary Final

 Order, Defendant asserted that “it is undisputed that the Claimant’s hernias pre-existed the alleged

 date of accident” and requested entry of a summary final order concluding that all contested and

 outstanding requests for benefits are barred. Attached to the Motion For Summary Final Order as

 exhibits were medical records provided to Defendant by Tibbetts and a declaration from Dr. Hirsch

 stating that Claimant’s September 25, 2015 alleged injury was not a major contributing cause of

 Claimant’s hernias.

         50.    The Motion For Summary Final Order was summarily dismissed on December 7,

 2018 based on lack of jurisdiction because there was no petition for benefits pending.

         51.    Defendant then denied the Workers’ Compensation Claim. Claimant has not

 contested the denial.




                                                  10
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 11 of 25 PageID 131



          52.   As a result of Defendant’s failure to investigate the Workers’ Compensation Claim

 until July 2018, Tibbetts’ workers’ compensation insurance premiums skyrocketed because of the

 impact the Workers’ Compensation Claim had on Tibbetts’ workers’ compensation experience

 modifier. Additionally, Tibbetts had to pay for the costs associated with performing its own

 investigation, and paid Claimant for approximately five hours of work missed per week after the

 date of alleged injury until the date of his termination (between September 25, 2015 and July 31,

 2018).

          53.   Upon information and belief, it is Defendant’s policy not to request medical records

 predating the alleged dates of injury.

          54.   In late 2018, Defendant and Tibbetts ended their contractual relationship. There

 were, however, multiple workers’ compensation claims that Defendant continued to be responsible

 for. In particular, there was a workers’ compensation claim related to an employee’s knee injury

 (the “Knee Injury Claim”). 4

          55.   In March 2019, it was discovered by Defendant and Tibbetts that the Knee Injury

 Claim claimant was dishonest regarding some aspects of the workers’ compensation claim. As a

 result, and because the Knee Injury Claim claimant is extremely obese, Tibbetts requested to see

 Defendant’s workers’ compensation file to determine (a) whether Defendant had obtained any

 medical records pre-dating the date of the alleged injury, and (b) whether medical records indicated

 there was a relevant pre-existing injury. Defendant refused however, to allow Tibbetts to




 4
   The name of this claimant is not being used for privacy and confidentiality purposes. Amerisure
 is aware of who this fourth referenced workers’ compensation claimant is. If Amerisure alleges
 ignorance regarding the identity of this claimant, Tibbetts will voluntarily provide the name of this
 claimant.

                                                  11
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 12 of 25 PageID 132



 investigate. Defendant refused to produce any medical records. Defendant blocked Tibbetts’

 investigation.

                                        COUNT ONE
                                    BREACH OF CONTRACT

         56.      Tibbetts realleges and incorporates by reference the allegations set forth in

 paragraphs 1 through 55 above as if fully set forth herein.

         57.      The written Contract between Tibbetts and Defendant is attached. Defendant

 created the Contract with the specific intent that it conform completely to the Workers’

 Compensation Statute and comply with the Workers’ Compensation Guide. The Contract does

 conform with the Workers Compensation Statute. See Part One (H) of the Contract.

         58.      The duties Defendant owed to Tibbetts pursuant to the Workers’ Compensation

 Statute and Workers Compensation Guide were incorporated into the Contract pursuant to the

 terms of the Contract. Id.

         59.      Tibbetts fulfilled all of its obligations under the Contract. Tibbetts paid all

 premiums owed.

         60.      Pursuant to the Workers’ Compensation Statute, and thus the Contract (CITE),

 Defendant has a duty to conduct good faith investigations into Tibbetts’ employees’ workers’

 compensation claims to determine if (to a reasonable degree of medical certainty based on

 objective medical findings) the injury arose out of work performed in the course and scope of the

 claimant’s employment, and was a major contributing cause of the injury (more than 50 percent).

 See Fla. Stat. § 440.09(1) and § 440.20(4); page 18 of the Workers’ Compensation Guide; and Part

 One C, Part One (H), and Part Two D of the Contract.

         61.      Pursuant to the Workers’ Compensation Statute, and thus the Contract, if Defendant

 investigated a workers’ compensation claim and determined that an alleged injury did not arise (to


                                                  12
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 13 of 25 PageID 133



 a reasonable degree of medical certainty based on objective medical findings) out of work

 performed for Tibbetts, the Defendant had to deny the claim. Id.

         62.      Defendant did not have the statutory or contractual authority to accept fraudulent

 claims out of expediency. Id.

         63.      Pursuant to the Workers’ Compensation Statute, and thus the Contract, if Defendant

 investigated a workers’ compensation claim and determined that the alleged workplace incident

 was not a major contributing cause of the injury (more than 50 percent), then Defendant must deny

 the claim. Id.

         64.      Tibbetts entered into the Contract with Defendant because of the benefits Defendant

 promised to confer upon Tibbetts regarding workers’ compensation claims. Tibbetts entered into

 the Contract because the Contract either conformed to the Workers’ Compensation Statute or

 would automatically change to conform to the Workers’ Compensation Statute. See Part One (H)

 of the Contract.

         65.      Tibbetts relied on Defendant to fulfill its obligations under the Contract and

 Workers Compensation Statute to conduct good faith investigations into its employees’ workers’

 compensation claims to determine (a) if, to a reasonable degree of medical certainty based on

 objective medical findings, the alleged injury arose out of work performed for Tibbetts, and (b)

 that the alleged incident was a major contributing cause of the injury (more than 50 percent).

         66.      Tibbetts relied on the fact that if a workers’ compensation claim was not denied by

 Defendant that Defendant had investigated the claim and determined that (a) to a reasonable degree

 of medical certainty based on objective medical findings the alleged injury arose out of work

 performed for Tibbetts, and (b) that the alleged incident was a major contributing cause of the

 injury (more than 50 percent).



                                                  13
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 14 of 25 PageID 134



         67.    Tibbetts relied on Defendant to investigate the Workers’ Compensation Claim and

 determine whether (a) to a reasonable degree of medical certainty based on objective medical

 findings the Workers’ Compensation Claim alleged injury arose out of work performed for

 Tibbetts, and (b) that the alleged September 25, 2015 incident was a major contributing cause of

 the injury (more than 50 percent).

         68.    Defendant did not conduct a good faith investigation into the Workers’

 Compensation Claim. Defendant did not question Claimant regarding his prior medical history

 predating the alleged date of injury and never obtained any of Claimant’s medical records

 predating the alleged date of injury.

         69.    Defendant accepted the Workers’ Compensation Claim without determining

 whether (a) to a reasonable degree of medical certainty based on objective medical findings the

 Workers’ Compensation Claim alleged injury arose out of work performed for Tibbetts or (b) that

 the alleged September 25, 2015 incident was a major contributing cause of the injury (more than

 50 percent).

         70.    Defendant accepted the Workers’ Compensation Claim without investigating

 whether Claimant’s alleged injury predated the alleged date of injury.

         71.    Defendant admitted it failed to investigate the Workers’ Compensation Claim.

         72.    Because Defendant failed to investigate, Tibbetts investigated the Workers’

 Compensation Claim. Tibbetts obtained medical records showing that Claimant’s hernias were

 pre-existing on the date of alleged injury.

         73.     Based on Tibbetts’ investigation into the Workers’ Compensation Claim,

 Defendant determined that the Workers’ Compensation Claim was a fraudulent claim and denied

 the Workers’ Compensation Claim. Claimant has not contested the denial.



                                                14
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 15 of 25 PageID 135



         74.    Defendant did not conduct good faith investigations into Tibbetts’ employees’

 workers’ compensation claims to determine that (a) to a reasonable degree of medical certainty

 based on objective medical findings the alleged injuries arose out of work performed for Tibbetts,

 and (b) that the alleged incidents were major contributing causes of the injuries (more than 50

 percent).

         75.    Defendant’s actions and inactions constitute a breach of the Contract.

         76.    As a result of Defendant’s material breach of the Contract, Tibbetts has suffered

 damages.

                                     COUNT TWO
                               BREACH OF FIDUCIARY DUTY

         77.    Tibbetts realleges and incorporates by reference the allegations set forth in

 paragraphs 1 through 55 above as if fully set forth herein.

         78.    Upon execution of the Contract, Tibbetts and Defendant entered into an insurer and

 insured relationship and Defendant became Tibbetts’ fiduciary.

         79.    Defendant created the Contract with the specific intent that it conform completely

 to the Workers’ Compensation Statute and comply with the Workers’ Compensation Guide. The

 Contract does conform with the Workers’ Compensation Statute. See Part One (H) of the Contract.

         80.    The duties Defendant owed to Tibbetts pursuant to the Workers’ Compensation

 Statute and Workers Compensation Guide were incorporated into the Contract pursuant to the

 terms of the Contract. Id.

         81.    Pursuant to the Workers’ Compensation Statute, and thus the Contract, Defendant

 has a duty to conduct good faith investigations into Tibbetts’ employees’ workers’ compensation

 claims to determine if (to a reasonable degree of medical certainty based on objective medical

 findings) the injury arose out of work performed in the course and scope of the claimant’s


                                                 15
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 16 of 25 PageID 136



 employment, and was a major contributing cause of the injury (more than 50 percent). See Fla.

 Stat. § 440.09(1) and § 440.20(4); page 18 of the Workers’ Compensation Guide; and Part One C,

 Part One (H), and Part Two D of the Contract.

         82.    Defendant did not have the statutory or contractual authority to accept fraudulent

 claims out of expediency. Id.

         83.    Pursuant to the Workers’ Compensation Statute, and thus the Contract, if Defendant

 investigated a workers’ compensation claim and determined that an alleged injury did not arise (to

 a reasonable degree of medical certainty based on objective medical findings) out of work

 performed for Tibbetts, the Defendant had to deny the claim. Id.

         84.    Pursuant to the Workers’ Compensation Statute, and thus the Contract, if Defendant

 investigated a workers’ compensation claim and determined that the alleged workplace incident

 was not a major contributing cause of the injury (more than 50 percent), then Defendant had to

 deny the claim. Id.

         85.    Tibbetts entered into the Contract with Defendant because of the benefits Defendant

 promised to confer upon Tibbetts regarding workers’ compensation claims. Tibbetts entered into

 the Contract because the Contract either conformed to the Workers’ Compensation Statute or

 would automatically change to conform to the Workers’ Compensation Statute.

         86.    Upon execution of the Contract, Tibbetts relied on Defendant to conduct good faith

 investigations into its employees’ workers’ compensation claims to determine (a) if, to a

 reasonable degree of medical certainty based on objective medical findings, the alleged injury

 arose out of work performed for Tibbetts, and (b) that the alleged incident was a major contributing

 cause of the injury (more than 50 percent).




                                                 16
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 17 of 25 PageID 137



         87.    Tibbetts relied on the fact that if a workers’ compensation claim was not denied by

 Defendant that Defendant had investigated the claim and determined that (a) to a reasonable degree

 of medical certainty based on objective medical findings the alleged injury arose out of work

 performed for Tibbetts, and (b) that the alleged incident was a major contributing cause of the

 injury (more than 50 percent).

         88.    Tibbetts relied on Defendant to investigate the Workers’ Compensation Claim and

 determine whether (a) to a reasonable degree of medical certainty based on objective medical

 findings the Workers’ Compensation Claim alleged injury arose out of work performed for

 Tibbetts, and (b) that the alleged September 25, 2015 incident was a major contributing cause of

 the injury (more than 50 percent).

         89.    Defendant did not conduct a good faith investigation into the Workers’

 Compensation Claim. Defendant did not question Claimant regarding his prior medical history

 predating the alleged date of injury and never obtained any of Claimant’s medical records

 predating the alleged date of injury.

         90.    Defendant accepted the Workers’ Compensation Claim without determining

 whether (a) to a reasonable degree of medical certainty based on objective medical findings the

 Workers’ Compensation Claim alleged injury arose out of work performed for Tibbetts or (b) that

 the alleged September 25, 2015 incident was a major contributing cause of the injury (more than

 50 percent).

         91.    Defendant accepted the Workers’ Compensation Claim without investigating

 whether Claimant’s alleged injury predated the alleged date of injury.

         92.    Defendant admitted it failed to investigate the Workers’ Compensation Claim.




                                                17
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 18 of 25 PageID 138



         93.    Because Defendant failed to investigate, Tibbetts investigated the Workers’

 Compensation Claim. Tibbetts obtained medical records showing that Claimant’s hernias were

 pre-existing on the date of alleged injury.

         94.     Based on Tibbetts’ investigation into the Workers’ Compensation Claim,

 Defendnant determined that the Workers’ Compensation Claim was a fraudulent claim and denied

 the Workers’ Compensation Claim. Claimant has not contested the denial.

         95.    Defendant did not conduct good faith investigations into Tibbetts’ employees’

 workers’ compensation claims to determine that (a) to a reasonable degree of medical certainty

 based on objective medical findings the alleged injuries arose out of work performed for Tibbetts,

 and (b) that the alleged incidents were major contributing causes of the injuries (more than 50

 percent).

         96.    Defendants actions and inactions constitute a breach of a fiduciary duty Defendant

 owed to Tibbetts.

         97.    Defendant’s breach of its fiduciary duty to Tibbetts is the proximate cause of

 Tibbetts’ damages.

                             COUNT THREE
       BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

         98.    Tibbetts realleges and incorporates by reference the allegations set forth in

 paragraphs 1 through 55 above as if fully set forth herein.

         99.    The written Contract between Tibbetts and Defendant is attached. Defendant

 created the Contract with the specific intent that it conform completely to the Workers’

 Compensation Statute and comply with the Workers’ Compensation Guide. The Contract does

 conform with the Workers Compensation Statute. See Part One (H) of the Contract.




                                                 18
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 19 of 25 PageID 139



         100.   The duties Defendant owed to Tibbetts pursuant to the Workers’ Compensation

 Statute and Workers Compensation Guide were incorporated into the Contract pursuant to the

 terms of the Contract. Id.

         101.   Pursuant to the Workers’ Compensation Statute, and thus the Contract, Defendant

 has a duty to conduct good faith investigations into Tibbetts’ employees’ workers’ compensation

 claims to determine if (to a reasonable degree of medical certainty based on objective medical

 findings) the injury arose out of work performed in the course and scope of the claimant’s

 employment and was a major contributing cause of the injury (more than 50 percent). Defendant

 did not have the authority to accept fraudulent claims out of expediency. See Fla. Stat. § 440.09(1)

 and § 440.20(4); page 18 of the Workers’ Compensation Guide; and Part One C, Part One (H),

 and Part Two D of the Contract.

         102.   Pursuant to the Workers’ Compensation Statute, and thus the Contract, if Defendant

 investigated a workers’ compensation claim and determined that an alleged injury did not arise (to

 a reasonable degree of medical certainty based on objective medical findings) out of work

 performed for Tibbetts the Defendant had to deny the claim. Defendant did not have the authority

 to accept fraudulent claims out of expediency. Id.

         103.   Pursuant to the Workers’ Compensation Statute, and thus the Contract, if Defendant

 investigated a workers’ compensation claim and determined that the alleged workplace incident

 was not a major contributing cause of the injury (more than 50 percent) then Defendant had to

 deny the claim. Defendant did not have the authority to accept fraudulent claims out of expediency.

 Id.

         104.   Tibbetts entered into the Contract with Defendant because of the benefits Defendant

 promised to confer upon Tibbetts regarding workers’ compensation claims. Tibbetts entered into



                                                 19
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 20 of 25 PageID 140



 the Contract because the Contract either conformed to the Workers’ Compensation Statute or

 would automatically change to conform to the Workers’ Compensation Statute.

         105.   Upon execution of the Contract, Tibbetts relied on Defendant to conduct good faith

 investigations into its employees’ workers’ compensation claims to determine (a) if, to a

 reasonable degree of medical certainty based on objective medical findings, the alleged injury

 arose out of work performed for Tibbetts and (b) that the alleged incident was a major contributing

 cause of the injury (more than 50 percent).

         106.   Tibbetts trusted that if a workers’ compensation claim was not denied by Defendant

 that Defendant had investigated the claim and determined that (a) to a reasonable degree of medical

 certainty based on objective medical findings the alleged injury arose out of work performed for

 Tibbetts and (b) that the alleged incident was a major contributing cause of the injury (more than

 50 percent). Defendant did not have the authority to accept fraudulent claims out of expediency.

         107.   Tibbetts relied on Defendant to investigate the Workers’ Compensation Claim and

 determine whether (a) to a reasonable degree of medical certainty based on objective medical

 findings the Workers’ Compensation Claim alleged injury arose out of work performed for

 Tibbetts, and (b) that the alleged September 25, 2015 incident was a major contributing cause of

 the injury (more than 50 percent). Defendant did not have the authority to accept fraudulent claims

 out of expediency.

         108.   Defendant did not conduct a good faith investigation into the Workers’

 Compensation Claim. Defendant did not question Claimant regarding his prior medical history

 predating the alleged date of injury and never obtained any of Claimant’s medical records

 predating the alleged date of injury.




                                                 20
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 21 of 25 PageID 141



         109.   Defendant accepted the Workers’ Compensation Claim without determining

 whether (a) to a reasonable degree of medical certainty based on objective medical findings the

 Workers’ Compensation Claim alleged injury arose out of work performed for Tibbetts, or (b) that

 the alleged September 25, 2015 incident was a major contributing cause of the injury (more than

 50 percent).

         110.   Defendant accepted the Workers’ Compensation Claim without investigating

 whether Claimant’s alleged injury predated the alleged date of injury.

         111.   Defendant admitted it failed to investigate the Workers’ Compensation Claim.

         112.   Because Defendant failed to investigate, Tibbetts investigated. Tibbetts obtained

 medical records showing that Claimant’s hernias were pre-existing on the date of alleged injury.

         113.   Based on Tibbetts’ investigation into the Workers’ Compensation Claim,

 Defendant determined that the Workers’ Compensation Claim was a fraudulent claim and denied

 the Workers’ Compensation Claim. Claimant has not contested the denial.

         114.   Upon information and belief, Defendant did not conduct good faith investigations

 into Tibbetts’ employees’ workers’ compensation claims to determine that (a) to a reasonable

 degree of medical certainty based on objective medical findings the alleged injuries arose out of

 work performed for Tibbetts, and (b) that the alleged incidents were major contributing causes of

 the injuries (more than 50 percent).

         115.   Defendant now contends that it owes no benefits to Tibbetts under the Contract.

 Specifically, Defendant contends that it was not contractually obligated to conduct good faith

 investigations into Tibbetts’ employees’ workers’ compensation claims to determine that (a) to a

 reasonable degree of medical certainty based on objective medical findings the alleged injuries




                                                21
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 22 of 25 PageID 142



 arose out of work performed for Tibbetts, and (b) that the alleged incidents were major contributing

 causes of the injuries (more than 50 percent).

         116.   Tibbetts and Defendant have different interpretations of the Contract. Specifically,

 Tibbetts and Defendant have different opinions on whether Defendant was contractually obligated

 to conduct good faith investigations into Tibbetts’ employees’ workers’ compensation claims or

 could accept fraudulent claims out of expediency.

         117.   As a result of these different interpretations, the Contract may be ambiguous about

 whether Defendant was contractually obligated to conduct good faith investigations into Tibbetts’

 employees’ workers’ compensation claims to determine that (a) to a reasonable degree of medical

 certainty based on objective medical findings the alleged injuries arose out of work performed for

 Tibbetts, and (b) that the alleged incidents were major contributing causes of the injuries (more

 than 50 percent).

         118.   Through conscious and deliberate acts, Defendant failed or refused to discharge

 contractual responsibilities, unfairly frustrating the Contract’s purpose and disappointing Tibbetts’

 expectations of what consideration it would receive in exchange for the premium payments made.

         119.   Defendant’s deliberate failure to conduct good faith investigations into Tibbetts’

 employees’ workers’ compensation claims to determine that (a) to a reasonable degree of medical

 certainty based on objective medical findings the alleged injuries arose out of work performed for

 Tibbetts, and (b) that the alleged incidents were major contributing causes of the injuries (more

 than 50 percent) deprived Tibbetts of the Contract’s benefits and as a result Tibbets has suffered

 damages.




                                                  22
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 23 of 25 PageID 143



                                    COUNT FOUR
                            NEGLIGENT MISREPRESENTATION

         120.   Tibbetts realleges and incorporates by reference the allegations set forth in

 paragraphs 1 through 55 above as if fully set forth herein.

         121.   Defendant represents that its actions and practices conform with the Workers’

 Compensation Statute and Workers’ Compensation Guide. See Part One (H) of the Contract.

         122.   Defendant represents that it is an advocate for the containment of loss for its

 workers’ compensation insureds and helps insureds fight workers’ compensation fraud through a

 comprehensive program and highly trained and experienced team of investigators (using the latest

 technology and investigative techniques).

         123.   Defendant represented to Tibbetts that it would conduct good faith investigations

 into Tibbetts’ employees’ workers’ compensation claims to determine that (a) to a reasonable

 degree of medical certainty based on objective medical findings the alleged injuries arose out of

 work performed for Tibbetts, and (b) that the alleged incidents were major contributing causes of

 the injuries (more than 50 percent). Defendant represented that it would not accept a fraudulent

 claim out of expediency.

         124.   When choosing a workers’ compensation insurer, Tibbetts justifiably relied on

 Defendant’s representations. Defendant intended for Tibbetts to rely on its representations.

 Defendant made these representations negligently believing that it had no obligation to conduct

 good faith investigations into Tibbetts’ employees’ workers’ compensation claims to determine

 that (a) to a reasonable degree of medical certainty based on objective medical findings the alleged

 injuries arose out of work performed for Tibbetts, and (b) that the alleged incidents were major

 contributing causes of the injuries (more than 50 percent).




                                                 23
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 24 of 25 PageID 144



         125.   Defendant did not conduct good faith investigations into Tibbetts’ employees’

 workers’ compensation claims to determine that (a) to a reasonable degree of medical certainty

 based on objective medical findings the alleged injuries arose out of work performed for Tibbetts,

 and (b) that the alleged incidents were major contributing causes of the injuries (more than 50

 percent).

         126.   Tibbetts suffered damages because Defendant did not conduct good faith

 investigations into Tibbetts’ employees’ workers’ compensation claims to determine that (a) to a

 reasonable degree of medical certainty based on objective medical findings the alleged injuries

 arose out of work performed for Tibbetts, and (b) that the alleged incidents were major contributing

 causes of the injuries (more than 50 percent).

         127.   If Tibbetts knew Defendant would not conduct good faith investigations into

 Tibbetts’ employees’ workers’ compensation claims to determine that (a) to a reasonable degree

 of medical certainty based on objective medical findings the alleged injuries arose out of work

 performed for Tibbetts, and (b) that the alleged incidents were major contributing causes of the

 injuries (more than 50 percent) it would not have entered into the Contract. If Tibbetts knew

 Defendant planned on accepting fraudulent workers’ compensation claims out of expediency it

 would not have entered into the Contract.

                                     PRAYER FOR RELIEF

         WHEREFORE, Tibbetts prays that this Court enter the following relief:

         A.     Judgment in favor of Tibbetts and against Amerisure on all claims;

         B.     Award Tibbetts the damages it suffered as a result of Amerisure’s failure to perform

 workers’ compensation claim investigations in good faith;

         C.     Attorneys’ fees pursuant to Fla. Stat. § 627.428; and



                                                  24
 #68272248_v2
Case 8:19-cv-01275-MSS-AAS Document 10 Filed 06/17/19 Page 25 of 25 PageID 145



         D.     Award Tibbetts such other and further relief as this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

         Tibbetts hereby demands a trial by jury on all issues triable by a jury.

 Dated: June 17, 2019.                                 Respectfully Submitted,

                                                       HOLLAND & KNIGHT LLP

                                                       /s/ David J. Lisko
                                                       David Lisko
                                                       Florida Bar No. 0092841
                                                       david.lisko@hklaw.com
                                                       Jason Baruch
                                                       Florida Bar No. 10280
                                                       Jason.baruch@hklaw.com
                                                       P. O. Box 1288
                                                       Tampa FL 33601-1288
                                                       Telephone: 813-227-8500
                                                       Facsimile: 813-229-0134
                                                       Secondary email address:
                                                       joann.colon@hklaw.com

                                                       Trial Counsel For Plaintiff

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 17th day of June, 2019, I presented the foregoing to the

 Clerk of Court for filing and uploading to the CM/ECF system. I further certify that the foregoing

 document is being served this day to all counsel of record via transmission of Notice of Electronic

 Filing generated by CM/ECF.

                                                       /s/ David J. Lisko
                                                       Attorney




                                                  25
 #68272248_v2
